Title: From George Washington to Benjamin Tallmadge, 11 September 1783
From: Washington, George
To: Tallmadge, Benjamin


                  
                     Dear Sir,
                     Rocky Hill 11th Septr 1783
                  
                  Your letter of the 16th of August with the Accts enclosed, did not reach my hands till within these few days.
                  I have no doubt, because I suppose S:C: to be an honest Man, that the Monies charged in his Acct have been expended, & therefore should be paid; but the Services which were rendered by him (however well meant) was by no means adequate to these Expenditures—My Complaints on this head, before I knew the amount of his charges, you may remember were frequent; and but for the request of Count de Rochambeau, who told me that he had put money into your hands, & would continue to furnish you with more for the purpose of obtaining intelligence through this Channel I should have discontinued the Services of S.C. long before a cessation of hostilities took place, because his communications were never frequent, and always tedious in getting to hand.
                  At present, as your Acct has no credits to it, it is impossible for me to strike the Balle.  I know what Sums you have had from me, but if there are any credits due to it for monies furnished by the French General, it ought to be known, provided the Intelligence which was communicated to him came from Culper Senr as the Acct of this person (which is exhibited as an Article of charge against me) comprehends the whole of his Services and the Expences attending them; and that this was the case, I am to presume, as the Intelligence received by the Count (Copy of which he always forwarded to me) was precisely the same as that which was transmitted to me at the same periods.
                  As soon as you shall have furnished me with these documents and will let me know the Sum you received from Colo. Henley in the Year 1778 (the Accts of whom being among Papers which are not easily got at) I will settle the acct; and use my best endeavors to obtain money to discharge the Balle, wch indeed will be no very easy matter, as it is with the utmost difficulty any can be had for the most indispensably necessary purposes— so little do the States now care for past Services & the means for rewardg them.
                  I cannot conclude without offering you my sincere & Affectionate thanks for your good wishes, & the favourable sentiments you have been pleased to express of me; the ready obedience, & polite attention which I have ever experienced from the officers of the Army, over whom I have had the honor to preside, fills me with the most pleasing sensations; the reflection of which will contribute not a little to my future happiness; to none, am I more indebted for these than to yourself and with great truth I can assure you that at all times and in whatever place I may be, I shall have pleasure in seeing you, and making thes acknowledgements, being with much truth Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               